Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Information Disclosure Statement
The information disclosure statement filed 9/02/2021, particularly NPL reference 4, fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Objections
Claims 2-3 are objected to because of the following informalities: 
in line 2 of Claim 2 
delete “longer” and insert --larger--,
delete “min(mg/m3)” and insert --min * (mg/m3)--;
in line 2 of Claim 3, delete “40ppm” and insert --40 ppm--.  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “ultraviolet sterilization module”, “ozone sensing module”, “sterilization time counter”, “dose controller”, and “ozone removal module” in claim 1; “purification time counter” in claim 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, there is no written description support of the corresponding structures for the means-plus-function limitations as discussed in paragraph 5 above.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim limitations “ozone sensing module”, “sterilization time counter”, “dose controller”, “ozone sensing module”, and “purification time counter” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structures that performs the functions in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

In addition, it is not clear in line  of Claim 1, how “the sterilization time” can provide a “counting signal” in line 9 and it is not clear what structure is providing a counting signal of the sterilization time particularly as the sterilization time counter is for calculating a sterilization time rather than for timing keeping/counting.
In Claims 5 and 10-11, it is not clear whether the limitation “a power” is attempting to set forth a structure or a non-physical quantity.
Claim 6 recites the limitation "the ultraviolet lamp" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
In Claim 7, it is not clear what is the metes and bounds of the limitation “a predetermined value”.
Claim 7 recites the limitation "the ultraviolet lamp" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the switch" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  In addition, it is not clear to which of the switches this limitation is referring to.
Claim 8 recites the limitation "the fan" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the ultraviolet lamp" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
In Claim 9, it is not clear what is the metes and bounds of the limitation “a predetermined value”.
Claim 9 recites the limitation "the fan" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
In line 3 of Claims 11 and 12, it is not clear what is the metes and bounds of the limitation “safety setting value”.
Claim 11 recites the limitation "the fan" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 5-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kain (20140193294).
As to Claim 1, Kain (‘294) discloses a sterilization device (100) with dose function (see Figures 1-14), comprising: 
a sterilization container (101, 106) (see Figures 1-2); 
an ultraviolet sterilization module (316, 317 – see Figure 3, p. 4 [0037] – line 8) disposed in the sterilization container (101, 106) 5to sterilize an article by emitting an ultraviolet light (see Figures 2-3, p. 4 [0037] – line 8); 
an ozone sensing module (403, 709) used to sense an ozone concentration of the sterilization container (101, 106) (see Figures 2, 4 and 7); 
a sterilization time counter (701-704, particularly 703) used to calculate a sterilization time (see Figure 7); 
a dose controller (700, 701) used to receive a sensing signal of the ozone 10concentration and a counting signal of the sterilization time to obtain an ozone dose (see Figure 7); and 
an ozone removal module (330) disposed in the sterilization container (101, 106) to remove or purify ozone to reduce the ozone concentration. (see Figures 2-3);
As to Claim 2, the sterilization device (100) of Kain (‘294) is capable of having an ozone dose of greater than 47 min*(mg/m3) to achieve  sterilization effect.
	As to Claim 3, the sterilization device (100) of Kain (‘294) is capable of having an ozone concentration of higher than or equivalent to 40 ppm and the sterilization time longer than 0.6 minutes.
	As to Claim 5, Kain (‘294) discloses that the sterilization device (100) further comprises a shut-door switch (503, 504 via 719) whose one end is connected to a power (i.e. same manner as 324-326, 345 via 713 and 715) (see p.  [0060]) and another end is connected (via 719) to a timer activation switch (within 600, 701, 703), wherein the shut-door switch (503, 504 via 719) is used to detect whether the sterilization container (101, 106) is closed, and the timer activation switch (within 600, 701, 703) enables the dose controller (701-704) to start to 10calculate the sterilization time (see Figures 8-11 and 14).
	As to Claim 6, Kain (‘294) discloses that the sterilization device (100) further comprises a toggle switch (610) whose one end is connected (via 701) to the timer activation switch (703) or the shut-door switch (503, 504 via 719) and another end of the toggle switch (610) is connected (via 701) to the ultraviolet sterilization module (via 714) to turn on/off the ultraviolet lamp (see Figures 8-12 and 14).
As to Claim 7, Kain (‘294) discloses that when the ozone dose reaches a predetermined value, the dose controller (701) emits a control signal to the toggle switch to turn off the ultraviolet lamp (i.e. steps 1101 and 1103 - see Figure 11).
As to Claim 8, Kain (‘294) discloses that the sterilization device (100) further comprising a fan switch (319/333, 337, 345 and 713, 715) whose one end is connected (via 326 and 715; 345 and 713) to the switch and another end (via 713, 715) of the 20fan switch (319/333, 337, 345 and 713, 715) is connected to a fan control module (i.e. within 701 - 702, 704) to turn on/off the fan (see Figures 10 and 12, p.  [0060]).
As to Claim 9, Kain (‘294) discloses that when the ultraviolet lamp (i.e. 316, 317) is turned off and the sterilization time reaches a predetermined value (i.e. 1101 and 1103, 1201, 1201 - see Figure 11), the dose controller (701) emits a control signal to the fan switch to turn on the fan (steps 1203) to dissipate the ozone off the sterilization 5container and reduce the ozone concentration (i.e. steps 1203 – 1206 - see Figures 11-12).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references relate either to the field of the invention or subject matter of the invention, but are not relied upon in the rejection of record: 20040047776, 20040146437, 20150004061, 8048370.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA M YOO whose telephone number is (571)272-6690. The examiner can normally be reached Monday - Friday, 10:30 am - 7 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571)272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REGINA M YOO/            Primary Examiner, Art Unit 1799